DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 08/09/2021 regarding claims 1-14 is fully considered. Of the above claims, claim 13 has been canceled; claim 1 has been amended.
Examiner’s Comments
In light of the specification, examiner has determined the use of “low odor” to describe the ink to have a limited scope. Based on Table 2 and paragraph [0060], “low odor” means the ink would need to have an odour test result of 5 or lower.
Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-12 and 14 is the inclusion of the limitations of a radiation curable low odor ink free of N-vinylcaprolactam that include up to 38% by weight, based on the total ink composition, of unsaturated, hydroxy- functional vinylic esters, and/or acrylic acid esters, and/or (meth)acrylic acid esters, wherein the unsaturated, hydroxy-functional vinylic and/or (meth)acrylic acid esters are (poly)caprolactone acrylate (CAPA) and/or polyethyleneglycol (6) acrylate (Bisomer PEA6), the polar portion of the surface tension is equal to or greater than 10% of the total surface tension, and the total surface tension is between 25 and 31 mN/m.  These .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 









19 October 2021
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853